Citation Nr: 0033492	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a skin 
disorder of the feet, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for shell fragment 
wounds of the right distal thigh and lateral knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran, who had active service 
from January 1942 to October 1945, appealed that decision.

The veteran's claim for an increased evaluation for shell 
fragment wounds of the right distal thigh and lateral knee is 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDING OF FACT

The veteran's skin disorder of the feet is manifested by 
calluses on the plantar surface of several toes, and 
inflammation and an enlarged, oozing blister on the left 
foot.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for a skin disorder 
of the feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7819-
7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran enlisted in the military prior to his 17th 
birthday, and was wounded twice in combat in Italy during 
World War II at the age of 18.  A March 1983 Board decision 
granted service connection for a skin disorder of the feet, 
then characterized as calluses of the feet.  A February 1985 
rating decision, implementing the March 1983 Board decision, 
found that the veteran's calluses of the feet were 10 percent 
disabling.  A July 1991 Board decision found that the 
veteran's calluses were 30 percent disabling.  In so doing, 
the Board noted that the veteran received ongoing debridement 
of his calluses, which were painful under the second, third 
and fourth toes, and that the evidence reflected the presence 
of hyperkeratosis.  That evaluation has remained in effect 
until the time of this current claim.

As a result of this claim, the RO afforded the veteran a VA 
examination in April 1998.  The veteran informed the examiner 
that his foot problems began during service as a result of 
exposure to damp weather for an extended period of time.  The 
veteran also informed the examiner that while he has sought 
treatment, nothing cured the problem.  The veteran stated 
that he suffered from periodic itching of the feet, followed 
by the appearance of blisters.  The veteran related that 
clinicians had informed him not to prick the blisters, but 
because of pain in walking, he did so.  Painful calluses were 
also reported.  The veteran was employed in sedentary labor 
with a Federal Government agency.

The examiner stated that the veteran's feet and ankles were 
primarily involved, as well as the lower legs, but to a 
lesser extent.  There were calluses on the plantar surface of 
the left great, second, third and fifth toes, and on the 
plantar surface of the right second, third and fourth toes.  
On the lateral aspect of the left foot, there was an inflamed 
area with an enlarged blister that was oozing some serous 
fluid, with some crusting and some sign of infection.  There 
was also substantial inflammation and desquamation of the 
skin on the lateral side of the left foot and some crusting 
from previously healed blisters.  The examiner stated that 
there were no systemic or nervous manifestations, except for 
the constant discomfort in the feet, particularly in the 
summer.  There was some nonpitting edema in both lower 
extremities.  Color photographs were obtained, and 
incorporated in the claims file.

Other VA treatment records reflect ongoing treatment for foot 
problems, including those resulting from his nonservice-
connected diabetes mellitus.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's calluses have been evaluated under Diagnostic 
Code 7819, which provides that benign growths of the skin are 
to be evaluated as for eczema.  A 30 percent evaluation is 
warranted for skin disorders analogous to eczema when 
exudation or itching is constant, there are extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the highest under the rating schedule, is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).

In light of the above, the Board finds that the level of 
disability attributable to the veteran's skin disorder of the 
feet falls somewhere in between the criteria for a 30 percent 
and a 50 percent evaluation.  In this regard, the skin 
disorder appears to be more severe than the level that led to 
the 30 percent evaluation in July 1991.  In addition to 
calluses, which were present before this claim, an enlarged, 
oozing blister was present on the left foot, with some 
crusting and some sign of infection.  There was also some 
crusting from previously healed blisters.  These 
manifestations appear to show a worsening of this disability.  
While systemic or nervous manifestations were deemed to be 
minimal at the time of his VA examination, the examiner did 
comment on the level of discomfort during summertime 
exacerbations.  Thus, resolving all reasonable doubt in favor 
of the veteran, the Board finds that a 50 percent evaluation 
is warranted for this disability.  38 C.F.R. § 3.102 (2000).  

In granting a 50 percent evaluation for the veteran's skin 
disorder of the feet, the Board has made no attempt to 
distinguish manifestations from his service connected 
disability from his nonservice-connected manifestations of 
diabetes mellitus.  When it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his skin disorder of 
the feet has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The evidence shows that he is still 
employed in a sedentary occupation.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws governing monetary payments, a 50 percent 
evaluation is granted for a skin disorder of the feet.


REMAND

Service medical records show that the veteran was wounded in 
action for the second time in September 1943.  Among his 
various injuries, the veteran suffered shell fragment wounds 
of the right leg.  The presence or absence of muscle injuries 
as a result is not noted in these records.

The veteran received X-rays for evaluation purposes in 
conjunction with an earlier claim for an increased 
evaluation.  These January 1993 X-rays showed the presence of 
tiny metallic fragments in the soft tissues in the lateral 
aspect of the right knee.  As a result of this current claim, 
the veteran was provided a VA examination in April 1998.  The 
resulting report discussed scars on the right leg in great 
detail, but there was no mention of any underlying muscle 
damage, nor were range of motion studies performed.  The 
Board finds that another comprehensive VA examination may be 
useful in evaluating this claim, and thus, this claim is 
REMANDED for the following:

1.  The RO should afford the veteran for 
a VA examination to determine the current 
severity of his service-connected 
residuals of shell fragment wounds of the 
right distal thigh and knee.  All 
indicated tests must be conducted.  The 
examiner should fully describe the nature 
of the shell fragment wound residuals, to 
include a detailed account of the muscle 
injuries, nerve involvement, as well as 
the nature and extent of any functional 
impairment caused or aggravated by the 
shell fragment wound residuals, including 
pain.  The examiner should also state 
whether there is any atrophy, weakness, 
fatigability, incoordination, or pain on 
movement due to the service-connected 
wounds.  Range of motion studies of the 
right leg should also be performed.  A 
complete rationale for any opinion 
expressed must be provided.  If muscle 
damage is shown, the examiner is asked to 
describe muscle damage using the 
nomenclature of the diagnostic criteria 
used to evaluate muscle injuries.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), the claims file 
must be made available to the examiner 
for review.

2.  After undertaking the additional 
development, the RO should readjudicate 
the claim for an increased evaluation for 
shell fragment wounds of the right distal 
thigh and lateral knee.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions, including, but not limited to 
38 C.F.R. §§ 4.40, 4.50 (2000), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

3.  If the benefit sought is not granted 
in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


 



